DETAILED ACTION
1.	Claims 1-9, 11-13, and 16-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 8/31/2022 and 11/25/2022 are considered.

Claim Interpretation
MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

4.	Claim 9 recites contingent limitations and includes steps that are not required to be performed because the condition(s) precedent are not met. For example, claim 9 recites “identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon” where the ‘identify’ step is based on a condition of detecting a first input for selecting at least one icon of the plurality of icons in the sub-area. However, the method steps do not include a required step of “detecting a first input for selecting at least one icon of the plurality of icons in the sub-area” and therefore the condition of detecting a first input for selecting at least one icon of the plurality of icons in the sub-area does not need to be met (e.g. a first input for selecting at least one icon of the plurality of icons in the sub-area is never detected) and therefore the ‘identify’ step is not required. To avoid an overly broad interpretation of the claim, the contingent limitations should be recited in a positive light.  For example, “detecting a first input for selecting at least one icon of the plurality of icons in the sub-area; in response to detecting the first input for selecting at least one icon of the plurality of icons in the sub-area, identify an application corresponding to the selected at least one icon”. The other conditional limitations in claim 9, “execute the application in response to detecting a release of a second input continuously inputted from the first input on the sub-area”, “display, based on detecting the release of the second input on the first main area, an execution screen of the application on the first main area”, “display, based on detecting the release of the second input on the second main area, the execution screen of the application on the second main area”, “terminate, in response to identifying a third input for removing the plurality of icons, displaying the plurality of icons in the sub-area”, should also be amended to avoid a broad interpretation where steps that are not required to be performed are recited.   









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1) and further in view of Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), and Ryu et al. (KR 10-1515620).

	NOTE: The provided textual citations of Ryu et al. (KR 10-1515620) are in reference to the attached machine translation (NPL Reference U listed on the attached 892) of that document.  

In regard to claim 1, Myers discloses an electronic device comprising: 
a flexible display including a first main area disposed on a front surface of the electronic device, a second main area disposed on a rear surface of the electronic device, and a sub-area connected and bent between the first main area and the second main area such that the sub-area comprising a first curved surface extended from the first main area and a second curved surface extended from the second main area, wherein the first main area, the second main area, and the sub-area are integrally formed (Figs. 3-5, Paragraph 0007, Paragraph 0041, Paragraph 0044, and Paragraphs 57-59: flexible display that is continuous around the device which includes a front main area (front surface), back main area (back surface), and sub areas (edge displays) connected and bent with a curved surface); 
and at least one processor configured to control an electronic device function operation based on the flexible display, wherein the at least one processor is configured to control to (Paragraph 0037 and Paragraph 0071): 
display a plurality of icons, each of the icons respectively corresponding to an application, in the sub-area (Fig. 15, Paragraph 0046, Paragraph 0047 lines 26-32, Paragraph 0059, and Paragraph 0078 lines 1-10: virtual buttons displayed on edge display(s) for selecting software applications), 
identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon and execute the application (Paragraph 0078 lines 10-13: application corresponding to selected virtual button is executed);
and terminate, in response to identifying a third input for removing the plurality of icons, displaying the plurality of icons in the sub-area (Paragraph 0048 lines 1-4, Paragraph 0061 lines 2-6, Paragraph 0065, and Paragraph 0066 lines 1-3 and lines 6-7: input is provided that causes displayed virtual buttons on edge display to be replaced). 
While Myers teaches the first and second main areas, identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, and execute the application, they fail to show the execute the application in response to detecting a release of a second input continuously inputted from the first input on the sub-area, display, based on detecting the release of the second input on the first main area, an execution screen of the application on the first main area, and display, based on detecting the release of the second input on the second main area, the execution screen of the application on the second main area, as recited in the claims.  Mits teaches a flexible display similar to that of Myers.  In addition, Mits further teaches 
detect a (flick) swipe input of a selected icon in a sub area to a main area of a plurality of main areas and displaying information corresponding to the icon in the main area in which the swipe is directed (Paragraph 0092 and Paragraph 0107). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers and Mits before him before the effective filing date of the claimed invention, to modify the first and second main areas, identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, and execute the application taught by Myers to include the detect a (flick) swipe input of a selected icon in a sub area to a main area of a plurality of main areas and displaying information corresponding to the icon in the main area in which the swipe is directed of Mits, in order to obtain identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, execute the application, and display an execution screen of the application in the first main area or second main area based on the input.  It would have been advantageous for one to utilize such a combination as improving the usability of the device, as suggested by Mits (Paragraphs 0107-0108). Further, the combination would provide greater flexibility to the user as to where selected information is displayed, therefore allowing the user to operate the device in a way that satisfies their needs and desires.
While the combination of Myers and Mits obtain identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, execute the application, and display an execution screen of the application in the first main area or second main area based on the input, they fail to explicitly show the execute the application in response to detecting a release of a second input continuously inputted from the first input on the sub-area, display, based on detecting the release of the second input on the first main area, an execution screen of the application on the first main area, and display, based on detecting the release of the second input on the second main area, the execution screen of the application on the second main area, as recited in the claims.  Kwak teaches a flexible display similar to that of Myers and Mits.  In addition, Kwak further teaches
detecting a direction of a flick gesture from a sub area to a main area by detecting a first touch on a sub area which continues to a second touch on a main area (Fig. 69, Paragraph 361, and Paragraph 0362 lines 5-9: the touch starts at the sub area, is not lifted off and then moved to main area. A flick requires a release and therefore the release would occur after touching the main area).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, and Kwak before him before the effective filing date of the claimed invention, to modify the identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, execute the application, and display an execution screen of the application in the first main area or second main area based on the input taught by Myers and Mits to include the detecting a direction of a flick gesture from a sub area to a main area by detecting a first touch on a sub area which continues to a second touch on a main area of Kwak, in order to obtain identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, execute the application in response to detecting a release of a second input continuously inputted from the first input on the sub-area, display, based on detecting the release of the second input on the first main area, an execution screen of the application on the first main area, and display, based on detecting the release of the second input on the second main area, the execution screen of the application on the second main area. One skilled in the art would look to known techniques, such as that described by Kwak, in order to configure the device to properly detect and classify the direction of a flick gesture on a flexible display.
While the combination of Myers, Mits, and Kwak teaches display, based on detecting the release of the second input on the first main area, an execution screen of the application on the first main area and terminate, in response to identifying a third input for removing the plurality of icons, displaying the plurality of icons in the sub-area, they fail to show the display the execution screen related to the application on the first main area in an area extended from the first main area to the sub-area, as recited in the claims.  Ryu teaches a main rea and sub-area similar to that of Myers.  In addition, Ryu further teaches 
in response to an input, removing display of icons in a sub-area and extending content displayed in a main area to the sub-area (Fig. 28 and corresponding text (Machine Translation Pg. 18 lines 1-12 “In addition, when a specific interaction is detected while the UI is displayed on the left and right sub-P areas, the controller 200 enlarges the screen displayed in the main area and controls the flexible display 100 to display up to a plurality of sub- can do. For example, as shown in the upper part of FIG. 28, when the user terminal device 1000 is held vertically, the moving picture content 2800 is reproduced in the main area, and a plurality of UIs In a case where a pinch-in interaction in which one point of the sub area of the upper side and the one point of the sub area of the lower side are simultaneously touched and dragged to be close to each other is sensed while the elements 2810 to 2890 are displayed, The mobile content 2800 displayed on the main area may be enlarged to control the flexible display 100 to display the sub area. At this time, the control unit 200 can control the flexible display 100 to display the enlarged moving picture content 2800 'in the main area by removing the UI included in the sub area)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, and Ryu before him before the effective filing date of the claimed invention, to modify the combination of Myers, Mits, and Kwak to include the in response to an input, removing display of icons in a sub-area and extending content displayed in a main area to the sub-area of Ryu, in order to obtain terminate, in response to identifying a third input for removing the plurality of icons, displaying the plurality of icons in the sub-area, and display the execution screen related to the application on the first main area in an area extended from the first main area to the sub-area.  It would have been advantageous for one to utilize such a combination as displaying larger content that can be seen from a wide angle thus improving visibility and providing a more immersive display of main content. 

In regard to claim 2, the combination of Myers, Mits, and Kwak (and Ryu) further discloses wherein the first input and the second input include a selection input for the at least one icon of the plurality of icons and a swipe input toward the first main area or the second main area (All cited portions and explanation of Myers, Mits, and Kwak from the rejection of claim 1 are incorporated herein. The combination provides for an input that starts at an icon of a sub area and continues to a main area without first lifting off and therefore the first and second inputs include a selection input for an icon and a swipe input towards the first or second main area).

In regard to claim 3, the combination of Myers, Mits, and Kwak (and Ryu) further discloses wherein the second input is continuous input from the first input (All cited portions and explanation of Myers, Mits, and Kwak from the rejection of claim 1 are incorporated herein. The combination provides for an input that starts at an icon of a sub area and continues to a main area without first lifting off and therefore the second input is continuous input from the first input).

In regard to claim 4, the combination of Myers, Mits, and Kwak (and Ryu) further discloses wherein the second input is swipe input toward the first main area or the second main area (All cited portions and explanation of Myers, Mits, and Kwak from the rejection of claim 1 are incorporated herein. The combination provides for an input that starts at an icon of a sub area and continues to a main area without first lifting off and therefore the second input is a swipe input towards the first or second main area).

In regard to claims 9 and 11-13, method claims 9 and 11-13 correspond generally to device claims 1 and 2-4, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

6.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Ryu et al. (KR 10-1515620), and further in view of Jung et al. (US 2017/0010807 A1).

In regard to claim 5, while the combination of Myers, Mits, and Kwak (and Ryu) teaches wherein a main area, from among the first main area and the second main area, in which the application is executed according to the release of the second input, comprises a selected main area, they fail to show the attach a content of another application which is executed in a main area, from among the first main area and the second main area, other than the selected main area, to the application executed according to a release of the second input, as recited in the claims.  Jung teaches executing an application in response to release of a second input similar to that of the combination of Myers, Mits, and Kwak.  In addition, Jung further teaches
attaching contents of an existing executing application and a newly executed application in response to release of a second input (Figs. 15B(a)-(b) and Paragraph 0372: both an existing application and a newly executed application corresponding to a dragged icon are attached and displayed together). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Ryu, and Jung before him before the effective filing date of the claimed invention, to modify the teaches wherein a main area, from among the first main area and the second main area, in which the application is executed according to the release of the second input, comprises a selected main area taught by Myers, Mits, and Kwak to include the attaching contents of an existing executing application and a newly executed application in response to release of a second input of Jung, in order to obtain attach a content of another application which is executed in a main area, from among the first main area and the second main area, other than the selected main area, to the application executed according to a release of the second input.  It would have been advantageous for one to utilize such a combination as displaying the executing screens of at least two application at the same time, as suggested by Jung (Paragraph 0367), thereby allowing a user to multitask with at least two applications.

In regard to claim 16, method claim 16 corresponds generally to device claim 5 and recites similar features in method form and therefore is rejected under the same rationale.

7.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Ryu et al. (KR 10-1515620), and further in view of Kang et al. (US 2011/0128241 A1).

In regard to claim 6, while the combination of Myers, Mits, and Kwak (and Ryu) teach wherein a main area, from among the first main area and the second main area, in which the application is executed according to the release of the second input, comprises a selected main area, and another main area of the first main area and the second main area comprises an other main area, they fail to show the detect a selection input to at least one content on a screen displayed in the selected main area, detect a swipe input of the selected at least one content to the other main area, and display additional information related to the selected at least one content in the other main area, as recited in the claims.  Kang teaches a device similar to that of Myers, Mits, and Kwak.  In addition, Kang further teaches 
selecting an execution screen on a first main area, detecting a flick (or drag) of the execution screen to a second main area, and displaying an object corresponding to the execution screen in the second in area (Fig. 8, Paragraph 0117, and Paragraphs 0142-0149).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Ryu, and Kang before him before the effective filing date of the claimed invention, to modify the combination of Myers, Mits, and Kwak to include the selecting an execution screen on a first main area, detecting a flick (or drag) of the execution screen to a second main area, and displaying an object corresponding to the execution screen in the second in area of Kang, in order to obtain detect a selection input to at least one content on a screen displayed in the selected main area, detect a swipe input of the selected at least one content to the other main area, and display additional information related to the selected at least one content in the other main area.  It would have been advantageous for one to utilize such a combination as the user is facilitated to use the mobile terminal in a manner utilizing how to display the touchscreen provided to at least two sides, as suggested by Kang (Paragraphs 0239-0240).  The combination provides flexibility and additional controls with respect to how content is displayed and utilized on the device, therefore enhancing the user experience. 

In regard to claim 17, method claim 17 corresponds generally to device claim 6 and recites similar features in method form and therefore is rejected under the same rationale.



8.	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Ryu et al. (KR 10-1515620), Kang et al. (US 2011/0128241 A1), and further in view of Eim et al. (US 2016/0147362 A1).

In regard to claim 7, Kang further discloses store the selected at least one content based on the selection input and the swipe input to the other main area (Paragraph 0145: information stored in memory corresponding to selected content). Accordingly, the combination further teaches store the selected at least one content based on the selection input and the swipe input to the other main area.
While the combination of Myers, Mits, Kwak, Ryu, and Kang teaches the selection input, they fail to show the long press selection input, as recited in the claims.  Eim teaches a selection input similar to that of Kang.  In addition, Eim further teaches 
selecting content by long press before flick/dragging the content (Paragraph 0326).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Ryu, Kang, and Eim before him before the effective filing date of the claimed invention, to modify the selection input taught by the combination of Myers, Mits, Kwak, Ryu, and Kang to include the long press of Eim, in order to obtain store the selected at least one content based on a long press selection input and the swipe input to the other main area.  One would have been motivated to make such a combination as a simple substitution. Substituting the selection input of Kang with long press of Eim would predictably result in a technique to select content displayed on a screen. 

In regard to claim 18, method claim 18 corresponds generally to device claim 7 and recites similar features in method form and therefore is rejected under the same rationale.

9.	Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Ryu et al. (KR 10-1515620), and further in view of Kim (US 2014/0267091 A1).

In regard to claim 8, while Myers suggests extending a user interface displayed on the sub-area (Paragraph 0059 lines 10-16), they fail to show the detect a swipe input of a user interface displayed in the sub-area, and extend the user interface to a partial or entire one of the first main area or the second area in which the swipe input is released according to an area in which detection of the swipe input released, as recited in the claims.  Kim teaches flexible display similar to that of Myers.  In addition, Kim further teaches 
extending a sub-area to a partial area of main area in response to a swipe input to the main area (Fig. 13 and Paragraph 0136 lines 3-7: size of sub-area (third display area) can be increased by extending it to a main area (second display area) using a drag input).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Ryu, and Kim before him before the effective filing date of the claimed invention, to modify the extending a user interface displayed on the sub-area taught by the combination of Myers, Mits, Kwak, and Ryu to include the extending a sub-area to a partial area of main area in response to a swipe input to the main area of Kim, in order to obtain detect a swipe input of a user interface displayed in the sub-area, and extend the user interface to a partial or entire one of the first main area or the second area in which the swipe input is released according to an area in which detection of the swipe input released.  It would have been advantageous for one to utilize such a combination as the user can conveniently set the display area thereby improving user convenience, as suggested by Kim (Paragraph 0137).  

In regard to claim 19, method claim 19 corresponds generally to device claim 8 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
10.	The previous objections to claim 6 and 17 are overcome in view of the claim amendments.  Accordingly, the objections to claims 6 and 17 are withdrawn. 

11.	Applicants arguments regarding the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejection.
	 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuwabara et al. (US 2016/0109852 A1) teaches extending content in a main area to sub-areas, see at least Par. 0099. 
Lee et al. (US 2014/0267097 A1) teaches extending content in a main area to sub-areas, see at least Fig. 9 and Pars 0134 and 0135.
Solomon et al. (US 2012/0274575 A1) teaches a similar device and methods, see at least the abstract, Fig. 1A and Fig. 2B.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173